Order entered June 4, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00190-CV

                    JULIE STULL & JMJ PRODUCTION, Appellants

                                            V.

           GENERAL MEDIA COMMUNICATIONS, INC. ET AL, Appellees

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-00402-E

                                        ORDER
       We DENY appellants’ June 4, 2013 motion for continuance without prejudice to filing a

motion waiving oral argument.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE